August 22, 2011 Via EDGAR Division of Corporation Finance US Securities and Exchange Commission Washington, DC 20549 Re:Consumer Portfolio Services, Inc. Post-Effective Amendment One to Registration Statement on Form S-1 File number 333-168976 Ladies and gentlemen We are filing today a first post-effective amendment to the registration statement identified above (the "Registration Statement"). The Registration Statement covers a continuous public offering of debt. Because our market capitalization is below the level that would make the offering eligible for registration on Form S-3, the Registration Statement is filed on Form S-1. The purpose of this post-effective amendment is to include updated financial statements. Very truly yours CONSUMER PORTFOLIO SERVICES, INC. By: /s/ Mark Creatura
